Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 12 claims through holes, however a device having through holes is not shown.  The specification discusses through hole and references the features are detailed in 2016/0025655.  The device in this document however is not understood to be analogous to the claimed device as the substrate is not disclosed to be a piezo material nor is the membrane disclosed to be a semiconductor such as silicon.
Claim 13 describes a antenna.  The written description broadly states electrodes may be the antenna (¶26) or the antenna maybe around the through-holes/nanopores for controlling flow through the holes.  Neither the electrode antennas or through hole antennas are depicted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 12 claims through holes, however a device having through holes is not shown or described in complete detail.  The specification discusses through hole and references the features are detailed in 2016/0025655.  The device in this document referenced for details however is not understood to be analogous to the claimed device as the substrate is not disclosed to be a piezo material nor is the membrane disclosed to be a semiconductor such as silicon.  The claimed device is a silicon membrane direct bonded to a piezoelectric substrate.
Paragraph 29 of the written description generically states on or more holes in the semiconductor membrane and applying a voltage to the piezo



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20070257580 A1) in view of Birkmeyer et al. (US 20080020573 A1).

Regarding claim 1, Chen et al. discloses a piezoelectric transducer (Chen Fig. 11) comprising: a piezoelectric substrate 180  having a membrane-bonding surface 210 with a surface roughness of no greater than 100 nm RMS (Chen ¶28 polishing may achieve roughness of 10-20 angstroms [1-2nm] and Fig. 8 depicts the polished piezo surface used in a device such as shown in Fig. 11); 
a semiconductor membrane having a thickness bonded directly (Chen et al. ¶37)to the membrane-bonding surface (Chen Fig. 11 -note the direct bond embodiment is not shown.  Similar embodiment Fig. 11 depicts a adhesive bond 346, the disclosed direct bond would omit this adhesive 346); and a set of electrodes in electrical communication with the piezoelectric substrate and configured to apply an electric signal to the piezoelectric substrate (Chen ¶30).

Chen et al. is merely silent upon the thickness of the silicon membrane.  At the time of the claimed invention it was known to produce the silicon membrane in the claimed range of thickness.  For support see related publication (common assignee and common inventors) Birkmeyer et al. which discloses the analogous device of fig. 1 as shown in Chen fig. 11.  Birkmeyer discloses in ¶88 that silicon membrane layer 142 may have a thickness of about 1 to 50 microns.
	As such it would be obvious that the device of Chen would also have a thickness in the claimed rage.
 


Regarding claim 2, Chen and Birkmeyer disclose a transducer of claim 1, are silent upon wherein the membrane-bonding surface has a surface roughness of no greater than 50 nm RMS.  Knowing that the piezo material surface roughness is polished to 1-2nm, it would be obvious to one of ordinary skill in the art that the silicon to which the piezo is direct bonded to would ideally have similar surface roughness.  Silicon wafers are generally understood to have a conventional surface roughens of 1nm or less.  As such one of ordinary skill in the art would expect the roughness to be well below the claimed maximum allowed roughness of the claim.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the roughness  through routine experimentation and optimization to obtain optimal or desired device performance because the roughness  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 5, Chen and Birkmeyer disclose a transducer of claim 1, wherein the semiconductor membrane comprises a Group IV semiconductor (i.e. silicon – see regarding claim 1).

Regarding claim 6, Chen and Birkmeyer disclose a transducer of claim 5, wherein the semiconductor membrane is a silicon membrane (i.e. silicon – see regarding claim 1).

Regarding claim 7, Chen and Birkmeyer disclose a transducer of claim 1, wherein the piezoelectric ceramic substrate is a lead zirconium titanate substrate [PZT] (Chen et al. ¶20-24 ; Birkmeyer et al. ¶94).

Regarding claim 8, Chen and Birkmeyer disclose a transducer of claim 7, wherein the semiconductor membrane is a silicon membrane (Chen et al. ¶37 ; Birkmeyer et al. ¶88).

Regarding claim 9, Chen and Birkmeyer disclose a transducer of claim 1 further comprising an external voltage source configured to apply a voltage across the piezoelectric substrate (Chen et al. ¶3 ; Birkmeyer et al. ¶5).

Regarding claim 10, Chen and Birkmeyer disclose a transducer of claim 1 further comprising one or more electronic devices integrated into the semiconductor membrane (Chen et al. ¶3 ; Birkmeyer et al. ¶6).

Regarding claim 11, Chen and Birkmeyer disclose a transducer of claim 1, wherein an aperture is defined in the membrane- bonding surface and a portion of the semiconductor membrane is suspended over the aperture (Chen et al. fig. 31 ; Birkmeyer et al. fig 1).

Regarding claim 13, Chen and Birkmeyer disclose a transducer of claim 1, wherein at least one electrode in the set of electrodes forms an antenna (At best this limitation is a statement of intended use of a electrode, as there is no disclosure of a particular structure that distinguishes a generic electrode from a antenna electrode.  Both Chen and Birkmeyer disclose electrodes.).




Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Birkmeyer et al. in view of Giusti et al. (US 20190285196 A1).

Regarding claim 12, Chen and Birkmeyer disclose a transducer of claim 11, wherein one or more through-holes are defined in the portion of the semiconductor membrane that is suspended over the aperture (Chen et al. fig. 11 ; Birkmeyer et al. ¶6).
	Further note Giusti et al. which discloses a analogous piezoelectric substrate bonded to a silicon membrane which is a similar microfluidic device such as disclosed in Chen and Birkmeyer.  As shown in Giusti, a through hole may be explicitly formed through the membrane for passing fluid.  As such, in view of Giusti it would be obvious to one of ordinary skill in the art to include a through hole in a silicon membrane suspended over a opening in a piezoelectric layer as claimed.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Birkmeyer et al. in view of Le Rhun et al. (US 20200013947 A1).


Regarding claims 3 and 4, Chen and Birkmeyer disclose a transducer of claim 1, wherein the semiconductor membrane has a thickness of no greater than 100nm.  Chen and Birkmeyer disclose a lower parameter of about 1 micron.  At the time of the invention analogous membranes were known to be capable of being formed at much thinner thicknesses.  The thickness is merely a optimizable parameter chosen based upon design need.  For support of the known thickness range capability see Le Rhun which teaches in paragraph 76 a silicon membrane down to a thickness of 10nm bonded to a piezoelectric substrate.  In view of Le Rhun, it would be obvious to one of ordinary skill in the art to modify the thicknesses of the device layers to be within the claimed parameters.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/25/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822